ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 9 APRIL 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 9 AVRIL 1998
Official citation:

Vienna Convention on Consular Relations
(Paraguay v. United States of America), Provisional Measures,
Order of 9 April 1998, I C.J. Reports 1998, p. 248

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 9 avril 1998, C.J. Recueil 1998, p. 248

 

Sales number
ISSN 0074-4441 N° de vente: 7104
ISBN 92-1-070768-0

 

 

 
248

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
9 April |
General List
No. 99 9 April 1998

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOIMANS, REZEK; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73, 74 and 75 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
3 April 1998, whereby the Republic of Paraguay (hereinafter “Para-
guay”) instituted proceedings against the United States of America (here-
inafter “the United States”) for “violations of the Vienna Convention on
Consular Relations [of 24 April 1963]” (hereinafter the “Vienna Conven-
tion”) allegedly committed by the United States,

4
249 VIENNA CONVENTION (ORDER 9 IV 98)
Makes the following Order:

1. Whereas, in its aforementioned Application, Paraguay bases the
jurisdiction of the Court on Article 36, paragraph 1, of the Statute of the
Court and on Article I of the Optional Protocol concerning the Compul-
sory Settlement of Disputes, which accompanies the Vienna Convention
on Consular Relations (“the Optional Protocol”);

2. Whereas, in the Application, it is stated that in 1992 the authorities
of the Commonwealth of Virginia arrested a Paraguayan national,
Mr. Angel Francisco Breard; whereas it is maintained that he was
charged, tried, convicted of culpable homicide and sentenced to death
by a Virginia court (the Circuit Court of Arlington County) in 1993,
without having been informed, as is required under Article 36, subpara-
graph 1 (b), of the Vienna Convention, of his rights under that provision;
whereas it is specified that among these rights are the right to request that
the relevant consular office of the State of which he is national be advised
of his arrest and detention, and the right to communicate with that
office; and whereas it is also alleged that the authorities of the Common-
wealth of Virginia also did not advise the Paraguayan consular officers of
Mr. Breard’s detention, and that those officers were only able to render
assistance to him from 1996, when the Paraguayan Government learnt by
its own means that Mr. Breard was imprisoned in the United States;

3. Whereas, in the Application, Paraguay states that Mr. Breard’s sub-
sequent petitions before federal courts in order to seek a writ of habeas
corpus failed, the federal court of first instance having, on the basis of the
doctrine of “procedural default”, denied him the right to invoke the
Vienna Convention for the first time before that court, and the inter-
mediate federal appellate court having confirmed that decision; whereas,
consequently, the Virginia court that sentenced Mr. Breard to the death
penalty set an execution date of 14 April 1998; whereas Mr. Breard,
having exhausted all means of legal recourse available to him as of right,
petitioned the United States Supreme Court for a writ of certiorari,
requesting it to exercise its discretionary power to review the decision
given by the lower federal courts and to grant a stay of his execution
pending that review, and whereas, while this request is still pending
before the Supreme Court, it is however rare for that Court to accede to
such requests; and whereas Paraguay stated, moreover, that it brought
proceedings itself before the federal courts of the United States as early
as 1996, with a view to obtaining the annulment of the proceedings ini-
tiated against Mr. Breard, but both the federal court of first instance and
the federal appellate court held that they had no jurisdiction in the case
because it was barred by a doctrine conferring “sovereign immunity” on
federated states; whereas Paraguay also filed a petition for a writ of cer-
tiorari in the Supreme Court, which is also still pending; and whereas
Paraguay furthermore engaged in diplomatic efforts with the Govern-

5
250 VIENNA CONVENTION (ORDER 9 IV 98)

ment of the United States and sought the good offices of the Department
of State;

4. Whereas, in its Application, Paraguay maintains that by violating its
obligations under Article 36, subparagraph 1 (b), of the Vienna Convention,
the United States prevented Paraguay from exercising the consular functions
provided for in Articles 5 and 36 of the Convention and specifically for
ensuring the protection of its interests and of those of its nationals in the
United States; whereas Paraguay states that it was not able to contact
Mr. Breard nor to offer him the necessary assistance, and whereas accordingly
Mr. Breard “made a number of objectively unreasonable decisions during the
criminal proceedings against him, which were conducted without transla-
tion”; and “did not comprehend the fundamental differences between the
criminal justice systems of the United States and Paraguay”; and whereas
Paraguay concludes from this that it is entitled to restitutio in integrum, that
is to say “the re-establishment of the situation that existed before the United
States failed to provide the notifications . . . required by the Convention”;

5. Whereas Paraguay requests the Court to adjudge and declare as
follows:

“(1) that the United States, in arresting, detaining, trying, convict-
ing, and sentencing Angel Francisco Breard, as described in the
preceding statement of facts, violated its international legal
obligations to Paraguay, in its own right and in the exercise of
its right of diplomatic protection of its national, as provided by
Articles 5 and 36 of the Vienna Convention;

(2) that Paraguay is therefore entitled to restitutio in integrum;

(3) that the United States is under an international legal obligation
not to apply the doctrine of ‘procedural default’, or any other
doctrine of its internal law, so as to preclude the exercise of the
rights accorded under Article 36 of the Vienna Convention;
and

(4) that the United States is under an international legal obligation
to carry out in conformity with the foregoing international
legal obligations any future detention of or criminal proceed-
ings against Angel Francisco Breard or any other Paraguayan
national in its territory, whether by a constituent, legislative,
executive, judicial or other power, whether that power holds a
superior or a subordinate position in the organization of the
United States, and whether that power’s functions are of an
international or internal character;

and that, pursuant to the foregoing international legal obligations,

(1) any criminal liability imposed on Angel Francisco Breard in
violation of international legal obligations is void, and should
251 VIENNA CONVENTION (ORDER 9 IV 98)

be recognized as void by the legal authorities of the United
States;

(2) the United States should restore the status quo ante, that is, re-
establish the situation that existed before the detention of, pro-
ceedings against, and conviction and sentencing of Paraguay’s
national in violation of the United States’ international legal
obligations took place; and

(3) the United States should provide Paraguay a guarantee of the
non-repetition of the illegal acts”;

6. Whereas, on 3 April 1998, after having filed its Application, Para-
guay also submitted an urgent request for the indication of provisional
measures in order to protect its rights, pursuant to Article 41 of the Stat-
ute of the Court and to Articles 73, 74 and 75 of the Rules of Court;

7. Whereas, in its request for the indication of provisional measures,
Paraguay refers to the basis of jurisdiction of the Court invoked in its
Application, and to the facts set out and the submissions made therein;
and whereas it reaffirms in particular that the United States has violated
its obligations under the Vienna Convention and must restore the status
quo ante;

8. Whereas, in its request for the indication of provisional measures of
protection, Paraguay states that, on 25 February 1998, the Circuit Court of
Arlington County, Virginia, ordered that Mr. Breard be executed on
14 April 1998; whereas it emphasizes that “[t]he importance and sanctity of
an individual human life are well established in international law” and “[aJs
recognized by Article 6 of the International Covenant on Civil and Political
Rights, every human being has the inherent right to life and this right shall
be protected by law”; and whereas Paraguay states in the following terms
the grounds for its request and the possible consequences of its dismissal:

“Under the grave and exceptional circumstances of this case, and
given the paramount interest of Paraguay in the life and liberty of its
nationals, provisional measures are urgently needed to protect the
life of Paraguay’s national and the ability of this Court to order the
relief to which Paraguay is entitled: restitution in kind. Without the
provisional measures requested, the United States will execute
Mr. Breard before this Court can consider the merits of Paraguay’s
claims, and Paraguay will be forever deprived of the opportunity to
have the status quo ante restored in the event of a judgment in its
favour”;

9. Whereas Paraguay asks that, pending final judgment in this case,
the Court indicate:

“(a) that the Government of the United States take the measures
necessary to ensure that Mr. Breard not be executed pending
the disposition of this case;

(b) that the Government of the United States report to the Court
252 VIENNA CONVENTION (ORDER 9 IV 98)

the actions it has taken in pursuance of subparagraph (a)
immediately above and the results of those actions; and

(c) that the Government of the United States ensure that no
action is taken that might prejudice the rights of the Republic
of Paraguay with respect to any decision this Court may
render on the merits of the case”;

and whereas it asks the Court moreover to consider its request as a mat-
ter of the greatest urgency “in view of the extreme gravity and immediacy
of the threat that the authorities . . . will execute a Paraguayan citizen” ;
10. Whereas, on 3 April 1998, the Ambassador of Paraguay to the
Netherlands addressed a letter to the President of the Court requesting
the Court to fix an early date for a hearing on his Government’s request
for provisional measures, asking the Member of the Court who, in
accordance with the provisions of Article 13, paragraph 1, and Article 32,
paragraph 1, of the Rules of Court, would exercise the functions of Presi-
dent in the case to “call upon the United States of America to ensure that
Mr. Breard is not put to death before the Court’s ruling on Paraguay’s
request for provisional measures”; and indicating that he had been
appointed as Agent of Paraguay for the purposes of the case;

11. Whereas, on 3 April 1998, the date on which the Application and
the request for provisional measures were filed in the Registry, the Regis-
trar advised the Government of the United States of the filing of those
documents, communicated the text of them to that Government by fac-
simile and sent it a certified copy of the Application, in accordance with
Article 40, paragraph 2, of the Statute of the Court and Article 38, para-
graph 4, of the Rules of Court, together with a certified copy of the request
for the indication of provisional measures, in accordance with Article 73,
paragraph 2, of the Rules of Court; and whereas the Registrar also sent
the Government of the United States a copy of the letter addressed that
day to the President of the Court by the Agent of Paraguay;

12. Whereas, by identical letters dated 3 April 1998, the Vice-President
of the Court addressed both Parties in the following terms:

“Exercising the functions of the presidency in terms of Articles 13
and 32 of the Rules of Court, and acting in conformity with Ar-
ticle 74, paragraph 4, of the said Rules, I hereby draw the attention
of both Parties to the need to act in such a way as to enable any
Order the Court will make on the request for provisional measures
to have its appropriate effects”;

and whereas, at a meeting held the same day with the representatives of
both Parties, he advised them that the Court would hold public hearings
on 7 April 1998 at 10 a.m., in order to afford the Parties the opportunity
of presenting their observations on the request for provisional measures ;
253 VIENNA CONVENTION (ORDER 9 IV 98)

13. Whereas, by a letter dated 5 April 1998, received in the Registry on
6 April 1998, the Ambassador of the United States to the Netherlands
informed the Court of the appointment of an Agent and a Co-Agent of
his Government for the case;

14. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute of the Court and Article 42 of the Rules of Court, by trans-
mission of the printed text, in two languages, of the Application to the
Members of the United Nations and to other States entitled to appear
before the Court, the Registrar, on 6 April 1998, informed those States of
the filing of the Application and of its subject-matter, and of the request
for the indication of provisional measures;

15. Whereas, on 6 April 1998, the Registrar, in accordance with
Article 43 of the Rules of Court, addressed the notification provided for
in Article 63, paragraph 1, of the Statute to the States, other than the
Parties to the dispute, which on the basis of information supplied by the
Secretary-General of the United Nations as depositary appeared to be
parties to the Vienna Convention and to the Optional Protocol;

16. Whereas, at the public hearings held on 7 April 1998, in accord-
ance with Article 74, paragraph 3, of the Rules of Court, oral statements
on the request for the indication of provisional measures were presented
by the Parties:

On behalf of Paraguay: H.E. Mr. Manuel Maria Caceres,
Mr. Donald Francis Donovan,
Mr. Barton Legum,
Dr. José Emilio Gorostiaga;

On behalf of the United States: Mr. David R. Andrews,
Ms Catherine Brown,
Mr. John R. Crook,
Mr. Michael J. Matheson;

and whereas at the hearings a question was put by a Member of the
Court, to which a reply was given orally and in writing; .

« * x

17. Whereas, at the hearings, Paraguay reiterated the line of argument
set forth in its Application and its request for the indication of provi-
sional measures;

18. Whereas at the hearing, the United States argued that Mr. Breard’s
guilt was well established, and pointed out that the accused had admitted
his guilt, which Paraguay did not dispute; whereas it recognized that
Mr. Breard had not been informed, at the time of his arrest and trial, of his
rights under Article 36, subparagraph 1 (b), of the Vienna Convention,
and indicated to the Court that this omission was not deliberate; whereas
it nonetheless maintained that the person concerned had had all neces-

9
254 VIENNA CONVENTION (ORDER 9 IV 98)

sary legal assistance, that he understood English well and that the assist-
ance of consular officers would not have changed the outcome of the pro-
ceedings brought against him in any way; whereas, referring to State
practice in these matters, it stated that the notification provided for by
Article 36, subparagraph 1 (6), of the Vienna Convention is unevenly
made, and that when a claim is made for failure to notify, the only con-
sequence is that apologies are presented by the Government responsible;
and whereas it submitted that the automatic invalidation of the proceed-
ings initiated and the return to the status quo ante as penalties for the
failure to notify not only find no support in State practice, but would be
unworkable;

19. Whereas the United States also indicated that the State Depart-
ment had done everything in its power to help the Government of Para-
guay as soon as it was informed of the situation in 1996; and whereas it
stated that when, on 30 March 1998, Paraguay advised the Government
of the United States of its intention to bring proceedings before the Court
if the United States Government did not take steps to initiate consulta-
tion and to obtain a stay of execution for Mr. Breard, the Government of
the United States had emphasized inter alia that a stay of execution
depended exclusively on the United States Supreme Court and the Gov-
ernor of Virginia;

20. Whereas the United States furthermore maintained that Para-
guay’s contention that the invalidation of the sentence of a person who
had not been notified pursuant to Article 36, subparagraph 1 {b}, of the
Vienna Convention could be required under that instrument, has no
foundation in the relevant provisions, their travaux préparatoires or the
practice of States, and that, in the event, Mr. Breard has not been preju-
diced by the absence of notification; and whereas it pointed out that pro-
visional measures should not be indicated where it appears that the
Applicant’s argument will not enable it to be successful on the merits;

21. Whereas the United States also stated that, when the Court indi-
cates provisional measures under Article 41 of its Statute, it must take the
rights of each of the Parties into consideration and ensure that it main-
tains a fair balance in protecting those rights; whereas that would not be
the case if it acceded to Paraguay’s request in these proceedings; and
whereas the measures requested by Paraguay would prejudice the merits
of the case;

22. Whereas the United States finally alleged that the indication of the
provisional measures requested by Paraguay would be contrary to the
interests of the States parties to the Vienna Convention and to those of
the international community as a whole as well as to those of the Court,
and would in particular be such as seriously to disrupt the criminal jus-
tice systems of the States parties to the Convention, given the risk of pro-
liferation of cases; and whereas it stated in that connection that States
have an overriding interest in avoiding external judicial intervention

10
255 VIENNA CONVENTION (ORDER 9 IV 98)

which would interfere with the execution of a sentence passed at the end
of an orderly process meeting the relevant human rights standards;

x * x»

23. Whereas on a request for the indication of provisional measures
the Court need not, before deciding whether or not to indicate them,
finally satisfy itself that it has jurisdiction on the merits of the case, but
whereas it may not indicate them unless the provisions invoked by the
Applicant appear, prima facie, to afford a basis on which the jurisdiction
of the Court might be founded;

24. Whereas Article [ of the Optional Protocol, which Paraguay
invokes as the basis of jurisdiction of the Court in this case, is worded as
follows:

“Disputes arising out of the interpretation or application of the
Convention shall lie within the compulsory jurisdiction of the Inter-
national Court of Justice and may accordingly be brought before the
Court by an application made by any party to the dispute being a
party to the present Protocol”;

25. Whereas, according to the information communicated by the
Secretary-General of the United Nations as depositary, Paraguay and the
United States are parties to the Vienna Convention and to the Optional
Protocol, in each case without reservation;

26. Whereas Articles II and III of the aforementioned Protocol pro-
vide that within a period of two months after one party has notified the
other of the existence of a dispute, the parties may agree to resort not to
the International Court of Justice but to an arbitration tribunal or alter-
natively first to conciliation; but whereas these Articles

“when read in conjunction with those of Article I and with the Pre-
amble to the Protocols, make it crystal clear that they are not to be
understood as laying down a precondition of the applicability of the
precise and categorical provision contained in Article I establishing
the compulsory jurisdiction of the Court in respect of disputes
arising out of the interpretation or application of the Vienna Con-
vention .. .” (United States Diplomatic and Consular Staff in Tehran,
Judgment, I. C.J. Reports 1980, pp. 25-26);

27. Whereas, in its Application and at the hearings, Paraguay stated
that the issues in dispute between itself and the United States concern
Articles 5 and 36 of the Vienna Convention and fall within the compulsory
sjurisdiction of the Court under Article I of the Optional Protocol; and
whereas it concluded from this that the Court has the jurisdiction neces-
sary to indicate the provisional measures requested;

ii
256 VIENNA CONVENTION (ORDER 9 IV 98)

28. Whereas at the hearing, the United States contended, for its part,
that Paraguay had not established that the Court had jurisdiction in
these proceedings, even prima facie; whereas it argued that there is no
dispute between the Parties as to the interpretation of Article 36, subpara-
graph 1 {b), of the Vienna Convention and nor is there a dispute as to its
application, since the United States recognizes that the notification pro-
vided for was not carried out; whereas the United States maintained
that the objections raised by Paraguay to the proceedings brought
against its national do not constitute a dispute concerning the inter-
pretation or application of the Vienna Convention; and whereas it added
that there was no entitlement to restitutio in integrum under the terms of
that Convention;

29. Whereas the United States moreover indicated to the Court that it
had expressed its regret to Paraguay for the failure to notify Mr. Breard
of his right to consular access, engaged in consultations with Paraguay
on the matter and taken steps to ensure future compliance with its obli-
gations under the Vienna Convention at both the federal and state level;

30. Whereas Paraguay asserts that it is nevertheless entitled to resti-
tutio in integrum, that any criminal liability currently imposed on
Mr. Breard should accordingly be recognized as void by the legal authori-
ties of the United States and that the status quo ante should be restored
in that Mr. Breard should have the benefit of the provisions of the Vienna
Convention in any renewed proceedings brought against him, no objec-
tion to his continued detention meanwhile being made by Paraguay;
whereas however the United States believes that these measures are not
required by the Vienna Convention, would contravene the understanding
underlying the adoption of Article 36 as well as the uniform practice of
States, and would put this Court in a position of acting as a universal
supreme court of criminal appeals;

31. Whereas there exists a dispute as to whether the relief sought by
Paraguay is a remedy available under the Vienna Convention, in particu-
lar in relation to Articles 5 and 36 thereof; and whereas this is a dispute
arising out of the application of the Convention within the meaning of
Article I of the Optional Protocol concerning the Compulsory Settlement
of Disputes of 24 April 1963;

32. Whereas the United States claimed nevertheless that prima facie
there is no jurisdiction for the Court in this case as Paraguay has no
legally cognizable claim to the relief it seeks nor any prospect ultimately
of prevailing on the merits, because no prejudice to Mr. Breard has
occurred ;

33. Whereas the existence of the relief sought by Paraguay under the
Convention can only be determined at the stage of the merits; and

12
257 VIENNA CONVENTION (ORDER 9 IV 98)

whereas the issue of whether any such remedy is dependent upon evi-
dence of prejudice to the accused in his trial and sentence can equally
only be decided upon at the merits;

34. Whereas the Court finds that, prima facie, it has jurisdiction under
Article I of the aforesaid Optional Protocol to decide the dispute between
Paraguay and the United States;

x x

35. Whereas the power of the Court to indicate provisional measures
under Article 41 of its Statute is intended to preserve the respective rights
of the parties pending its decision, and presupposes that irreparable
prejudice shall not be caused to rights which are the subject of a dispute
in judicial proceedings; whereas it follows that the Court must be con-
cerned to preserve by such measures the rights which may subsequently
be adjudged by the Court to belong either to the Applicant, or to the
Respondent; and whereas such measures are only justified if there is
urgency ;

36. Whereas the Court wili not order interim measures in the absence of
“irreparable prejudice . .. to rights which are the subject of dispute . . .”
(Nuclear Tests (Australia v. France), Interim Protection, Order of
22 June 1973, .C.J. Reports 1973, p. 103; United States Diplomatic and
Consular Staff in Tehran, Provisional Measures, Order of 15 December
1979, I C.J. Reports 1979, p. 19, para. 36; Application of the Convention
on the Prevention and Punishment of the Crime of Genocide, Provisional
Measures, Order of 8 April 1993, I C.J. Reports 1993, p. 19, para. 34);

37. Whereas the execution of Mr. Breard is ordered for 14 April 1998;
and whereas such an execution would render it impossible for the Court
to order the relief that Paraguay seeks and thus cause irreparable harm to
the rights it claims;

38. Whereas the issues before the Court in this case do not concern the
entitlement of the federal states within the United States to resort to the
death penalty for the most heinous crimes; and whereas, further, the
function of this Court is to resolve international legal disputes between
States, inter alia when they arise out of the interpretation or application
of international conventions, and not to act as a court of criminal appeal;

+ * x

39. Whereas, in the light of the aforementioned considerations, the
Court finds that the circumstances require it to indicate, as a matter of
urgency, provisional measures in accordance with Article 41 of its Statute;

40. Whereas measures indicated by the Court for a stay of execution
would necessarily be provisional in nature and would not in any way pre-

13
258 VIENNA CONVENTION (ORDER 9 IV 98)

judge findings the Court might make on the merits; and whereas the
measures indicated would preserve the respective rights of Paraguay and
of the United States; and whereas it is appropriate that the Court, with
the co-operation of the Parties, ensure that any decision on the merits be
reached with all possible expedition;

41. For these reasons,

THE CouRT

Unanimously,

I. Indicates the following provisional measures:

The United States should take all measures at its disposal to ensure
that Angel Francisco Breard is not executed pending the final decision in
these proceedings, and should inform the Court of all the measures which
it has taken in implementation of this Order;

Il. Decides, that, until the Court has given its final decision, it shall
remain seised of the matters which form the subject-matter of this Order.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of April, one thousand nine
hundred and ninety-eight, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Republic of Paraguay and the Government of the United States of
America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

President SCHWEBEL and Judges Opa and Koroma append declara-
tions to the Order of the Court.

(Initialled) C.G.W.
(Initialled) E.V.O.

14
